DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular Independent Claim 1, line 6, recites “a soft-diplex operational mode” and it’s unclear as to the recite claim limitations (Applicant’s discloses (see [0022]), discusses an operational mode of “soft-FDX” and it is unclear from the disclosure if this is the same as “soft-duplex” recited in the claim limitations. 
Independent claim 12 recites similar claim limitations and hence rejected on the same ground(s).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 5, 7, 12, 13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MUTALIK et al (2017/0237492).
	As to claims 1-3, MUTAILIK discloses multiple split support in a fiber-deep HFC network and further disclose an amplifier circuit in a HFC network (figs., the amplifier circuit (fig.47 and [0259-0262]) comprising:
At least one switch connected to a respective filter that allows a selective range of frequencies through the respective filter (fig.47 and [0259-0262]); and at least one directional coupler (Directional Coupler 316-provides upstream signals to a reverse isolation Amp-312 and puts out signals to a 1:N combiner via optional switchable filter; wherein the at least one switch and the at least one directional coupler implement a soft-duplex operational mode of the amplifier and the amplifier circuit free from switchable diplexers and allows an OOC signal (figs.47-48 and [0259-0262]), the OUN includes isolation amplifiers 310 and 312; optional filters may be used to limit the bandwidth of the upstream signals such that reflect downstream signals are rejected at low frequencies; for most low end users and where for high end users, that uses extended frequencies the filter would have to be turned off or set to another appropriate bandwidth; supports spectrum of very high frequency such as 6 GHZ and other alternative places the upstream signal spectrum in a frequency range not used for downstream signals, statically and dynamically, selectively allow range of frequencies through the respective filter; discusses an optional switchable filter makes the amplifier circuit free from including a switchable diplexers as shown in fig.47 with no diplexers used in the multiport ONU 300
Claim 5 is met as previously discussed in claims 1-3
	As to claim 7, MUTALIK further discloses where at least one switch is selectively connectable to a selective one of a plurality of different low pass filters ([0223-0224] and [0259-0262]).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUTALIK et al (2017/0237492) in view of BONEN (2020/0329262).
	As to claims 4 and 14, MUTALIK discloses all the claim limitations discussed above with respect to claims 3 and 13 respectively and further discloses optional filters as discussed above, BUT appears silent as to where the amplifier circuit includes a notch filter.
	However, in the same field of endeavor, BONEN discloses an amplifier circuit with a notch filter (figs.4-6C and [0060-0062]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BONEN into the system of MUTALIK to filter specific signals or remove noise of a certain band from the received signal. 
 
8.	Claims 6, 8-11, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUTALIK et al (2017/0237492) in view of PALINKAS et al (2010/0251322).
	As to claims 6 and 16, MUTALIK discloses all the claim limitations as discussed with respect to claims 1 and 12 above, BUT appears silent as to where at least one switch is selectively connectable to ground
	However, in the same field of endeavor, PALINKAS discloses an amplifier circuit with filter array least one switch is selectively connectable to ground (figs.3-9, [0044-0046] and [0038-0064]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of PALINKAS into the system of MUTALIK to conditions the device, by controlling selected switches or grounding selected switches to reduce transfer of some upstream signals or noise signals to the upstream device(s) or the source.  
	As to claims 8-10 and 18-20, MUTALIK discloses all the claim limitations as discussed with respect to claims 1 and 12 above, BUT appears silent as to specific arrangements, where at least one 
	However, in the same field of endeavor, PALINKAS further discloses an amplifier circuit with plurality of arrangements associated with filter array where at least one switch is selectively connectable to ground, including specific arrangements of at least one or two switch(es) are selectively connectable to a bandpass filter, a switch is selectively connectable to either a bandpass filter and a ground, and another  switch is selectively connectable to one of a low pass filter and a second low pass filter, the first low pass filter having a smaller cutoff frequency than the second low pass filter and where the first switch is connected to ground when the second switch is connected to the second low pass filter (figs.3-9, [0044-0046] and [0038-0064]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of PALINKAS into the system of MUTALIK to conditions the amplifier device with specific arrangements of filters for a specific application as desired or to control the flow of specific frequencies over the network.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG